Exhibit 10.2

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”.  SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

THIRD AMENDMENT AGREEMENT

This Agreement and Amendment No. 3 to the License Agreement (“Third Amendment
Agreement”) is dated and effective as of September 25, 2020 (the “Third
Amendment Effective Date”), and is made by and between the TRUSTEES OF TUFTS
COLLEGE, a/k/a TUFTS UNIVERSITY, a Massachusetts non-profit educational
corporation having offices at the Office of Technology Transfer and Industry
Collaboration, Suite 75K-950, 136 Harrison Avenue, Boston, MA 02111 (“TUFTS”),
and QUANTERIX CORPORATION (f/k/a Digital Genomics, Inc.), a Delaware corporation
with a principal place of business at 113 Hartwell Avenue, Lexington, MA 02421
(“LICENSEE”). Each of LICENSEE and TUFTS may be referred to individually herein
as a “Party” or collectively as the “Parties”.



WHEREAS, the Parties entered into an Exclusive License Agreement, effective as
of June 18th, 2007 (the “License Agreement”);



WHEREAS, the Parties amended the License Agreement effective April 29, 2013 (the
“First Amendment Agreement”) and August 22, 2017 (the “Second Amendment
Agreement”);



WHEREAS, LICENSEE and [***] entered into that certain [***]; and



WHEREAS, the Parties desire to further amend the License Agreement as set forth
herein.



NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, TUFTS and LICENSEE hereby agree as
follows:

1.    Definitions

Capitalized terms used herein, but not otherwise defined shall have the meanings
set forth in the License Agreement, as amended.



2.    License Agreement Amendment



2.1               Section 5.5(a) of the License Agreement shall be deleted and
replaced in its entirety as follows:



5.5       Sublicense Income:



(a)        Except as set forth in Sections 5.5(b), 5.5(c) and 5.5(e)(i) of this
Agreement, in the event that, pursuant to Section 3.3 of this Agreement,
LICENSEE grants a sublicense under its rights in Section 3.1 of this Agreement
and receives Sublicense Income from a Sublicensee in respect of such grant
within the period set forth below under the heading “Calendar Year,” LICENSEE
agrees to pay TUFTS a percentage of such Sublicense Income as follows:





Page 1 of 3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”.  SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

CALENDAR YEAR

% OF SUBLICENSE INCOME PAYABLE TO TUFTS

Prior to and including December 31, 2017

[***]

2018

[***]

2019

[***]

2020

[***]

2021

[***]

2022

[***]

2023

[***]

2024

[***]

Starting on January 1, 2025 and all years thereafter until the expiration or
termination of this Agreement pursuant to Article X of this Agreement.

[***]



2.2  The following will be added as a new Section 5.5(e) of the License
Agreement:



(e)         (i) Notwithstanding anything to the contrary in Section 5.4(b) or
5.5(a) of the License Agreement, as amended, the Parties acknowledge and agree
that the upfront fee contemplated by [***] shall be deemed to constitute
Sublicense Income to the extent actually received by LICENSEE. LICENSEE agrees
to pay TUFTS, and TUFTS agrees that the amount payable to TUFTS of the foregoing
upfront fee shall be, [***] payable within thirty (30) days of receipt of such
upfront fee by LICENSEE.



(ii) For the avoidance of doubt, the milestone payments contemplated by [***]
shall be deemed to constitute Sublicense Income to the extent actually received
by LICENSEE. LICENSEE agrees to pay TUFTS, and TUFTS agrees that the amount
payable to TUFTS of the foregoing milestone payments shall be as set forth in
Section 5.5(a) of the License Agreement, as amended.



3.    Effect of Amendment Agreement

This Third Amendment Agreement amends the License Agreement as of the Third
Amendment Effective Date, and, as applicable, the applicable provisions herein
supplement the applicable provisions of the License Agreement, the First
Amendment Agreement and the Second Amendment Agreement. The License Agreement,
together with the First Amendment Agreement, Second Amendment Agreement and
Third Amendment Agreement, shall henceforth be read together and shall have
effect so far as practicable as though all the provisions thereof and hereof
were contained



Page 2 of 3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”.  SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

in one instrument.  The License Agreement, as amended, shall continue in full
force and effect for the remainder of the term thereof in accordance with the
terms thereof and hereof.

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment
Agreement to be executed by their duly authorized representatives as of the
Third Amendment Effective Date.



TUFTS UNIVERSITY

    

QUANTERIX CORPORATION

By:

/S/ MARTIN J. SON



By:

/S/ JOHN FRY

Name:

Martin J. Son



Name:

John J. Fry

Title:

Interim Senior Director



Title:

General Counsel and Corporate Secretary



Page 3 of 3

--------------------------------------------------------------------------------